                            Case 18-10512-KBO              Doc 1878        Filed 08/18/20         Page 1 of 3




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

                                                                      )
               In re:                                                 )   Chapter 11
                                                                      )
               Zohar III, Corp., et al.,1                             )   Case No. 18-10512 (KBO)
                                                                      )
                                                  Debtors.            )   Jointly Administered
                                                                      )

                                     CERTIFICATION OF COUNSEL REGARDING
                                   CONSENT ORDER LIFTING THE AUTOMATIC STAY

                              By this certification, the debtors and debtors in possession in the above-captioned

           cases (collectively, the “Debtors”), with the consent of the Patriarch Stakeholders2 (together with

           the Debtors, the “Parties”), respectfully request entry an order (the “Proposed Order”), attached

           hereto as Exhibit A, consensually granting relief from the automatic stay under section 362 of the

           United States Bankruptcy Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) on the terms set

           forth more fully in the Proposed Order. In support hereof, counsel to the Debtors respectfully

           certifies as follows:

                              1.      On March 11, 2018 (the “Petition Date”), the Debtors filed voluntary

           petitions for relief under Chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”).

                              2.      Prior to the Petition Date, Debtors Zohar II 2005-1, Limited and Zohar III,

           Limited (collectively, the “Zohar Plaintiffs”) commenced an action pursuant to section 225 of the

           Delaware General Corporation Law in the Delaware Court of Chancery (the “225 Action”) seeking


           1
             The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
           III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
           II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
           Consulting, Inc., New York, NY 10036.
           2
            Capitalized terms used but not otherwise defined herein shall have the meaning given to such terms in the Order
           Approving and Authorizing the Settlement Agreement By and Between the Debtors, Lynn Tilton, the Patriarch
           Stakeholders, MBIA Insurance Corp., and the Zohar III Controlling Class (the “Settlement Order”) [Docket No. 266]
           and the Settlement Agreement attached thereto [Docket No. 266, Ex. C].
ml edits
                        Case 18-10512-KBO            Doc 1878      Filed 08/18/20    Page 2 of 3




           a declaration that certain written consents electing new directors to the defendant Portfolio

           Companies were valid, that certain irrevocable proxies were invalid, and for other relief. See

           Memorandum Opinion at 44–45, Zohar II 2005-1, Limited v. FSAR Holdings, Inc., Case No.

           12946-VCS (Del. Ch. Nov. 30, 2017) (the “225 Opinion”). Lynn Tilton answered the complaint

           seeking counter-declarations regarding the written consents and the irrevocable proxies and other

           relief. Id. at 45, n. 249. Following a trial, Vice Chancellor Joseph R. Slights III entered the 225

           Opinion. See, e.g., id.

                          3.         Lynn Tilton appealed (the “Appeal”) to the Supreme Court of the State of

           Delaware (the “Delaware Supreme Court”). The Appeal was fully briefed and argument in

           connection therewith was scheduled for March 21, 2018. However, the filing of these Chapter 11

           Cases stayed the appeal pursuant to section 362 of the Bankruptcy Code.

                          4.         The Parties have agreed to the Proposed Order lifting the automatic stay so

           that the Appeal may be resolved promptly.

                          5.         Given the consensual nature of this request and in order to avoid the cost,

           time and inconvenience associated with additional motion practice and for purposes of judicial

           economy, the Parties respectfully request entry of the Proposed Order without further notice or a

           hearing.




ml edits
                                                              2
                     Case 18-10512-KBO   Doc 1878     Filed 08/18/20       Page 3 of 3




           Dated: August 18, 2020        YOUNG CONAWAY STARGATT & TAYLOR, LLP
                  Wilmington, Delaware
                                         /s/ Joseph M. Barry
                                         James L. Patton, Jr. (No. 2202)
                                         Robert S. Brady (No. 2847)
                                         Michael R. Nestor (No. 3526)
                                         Joseph M. Barry (No. 4221)
                                         Ryan M. Bartley (No. 4985)
                                         Shane M. Reil (No. 6195)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 571-6600
                                         Facsimile: (302) 571-1253

                                         Counsel to the Debtors and Debtors in Possession




ml edits
                                                  3
